Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 1 of 16 Pageid#: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division


 SELAMAWIT TEKA                               )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )              Civil Action No. 3:21CV00030
                                              )
                                              )              TRIAL BY JURY
 JONATHAN JACK                                )              IS DEMANDED
                                              )
        Defendant.                            )
                                              )



                                 COMPLAINT
        Plaintiff, Selamawit Teka (“Plaintiff” or “Teka”), by counsel, files the following

 Complaint against defendant, Jonathan Jack (“Defendant” or “Jack”).

        Plaintiff seeks (a) compensatory damages and punitive damages in the sum of

 $2,350,000.00, (b) prejudgment interest on the principal sum awarded by the Jury from

 July 10, 2021 until the date Judgment is entered pursuant to § 8.01-382 of the Virginia

 Code (1950), as amended (the “Code”), and (c) costs incurred – arising out of

 Defendant’s false light invasion of privacy, intrusion upon seclusion and public

 disclosure of private facts, defamation, insulting words and conversion.

                                  I. INTRODUCTION

        1.      This disturbing case presents an egregious betrayal of trust and multiple

 intentional privacy violations and acts of defamation. Beginning on July 10, 2021, Jack

 engaged in a course of unlawful and unauthorized contact with Teka’s employer, wherein

 he publicized and exposed personal details of Teka’s private life to those she works for



                                             1
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 2 of 16 Pageid#: 2




 without cause, reason or justification. In these communications, Jack publicized and

 exposed the contents of private social media conversations, and other details of Teka’s

 personal life, dealings, conversations and activity, to those with no legitimate interest or

 concern in her private affairs. Jack defamed Teka and violated her right to privacy with

 the intent to insult, humiliate and embarrass Teka, and get her fired.

        2.         Teka brings this action to recover money damages for the harm caused by

 Jack’s actions.

                             II. JURISDICTION AND VENUE

        3.         The United States District Court for the Western District of Virginia has

 subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

 citizens of different States, and the amount in controversy exceeds the sum or value of

 $75,000, exclusive of interest and costs.

        4.         Jack lives and works in the Western District of Virginia. He is at home in

 Virginia, and subject to the Court’s personal jurisdiction.

        5.         Venue is proper in the Charlottesville Division of the United States

 District Court for the Western District of Virginia pursuant to Title 28 U.S.C. §§

 1391(b)(1) and 1391(b)(2).

                                        III. PARTIES

        6.         Teka is a citizen of Maryland. She lives in Hyattsville, Maryland. She

 has a Bachelor Degree in Sociology and a Master’s Degree. She works for the District of

 Columbia Health Benefit Exchange Authority (“HBX”) as a Member Services Manager.

 She has been with HBX for over seven (7) years with an exceptional track record of

 success serving the District’s residents and managing employees. Teka manages a team




                                               2
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 3 of 16 Pageid#: 3




 of about 8/9 full time employees. She is very respected by her leadership and team

 members at work. After a very long road of building her career, she is proud to say that

 she now earns a salary that allows her and her children to live comfortably. Until Jack

 published the false statements about her and invaded her privacy, Teka enjoyed an

 untarnished reputation in the community in which she lives and works.

        7.     Jack is a citizen of Virginia. He lives in Ruckersville, Virginia, and works

 in Charlottesville, Virginia. Previously, Jack worked briefly for NGIC in Charlottesville

 before he was let go. Jack has a history of sending insulting messages to women

 (recently to an Airbnb host). He also has a history of sending employer’s emails when he

 fights with people (he sent an email to his brother’s employer). Jack’s conduct in this

 case was malicious and spiteful.

                         IV. STATEMENT OF THE FACTS

        8.     Teka dated Jack for about two months from the beginning of May 2021 to

 mid-July 2021. She learned that he had some anger issues, but she had no idea he was

 unstable. Prior to the afternoon of Thursday, July 8, 2021, Teka did not have any

 arguments or concerns about Jack.

        9.     On July 8, 2021, Teka asked Jack to refrain from talking about politics and

 race in front of her children. She also suggested to Jack that he needed to work on

 improving his relationship with people. Unbeknownst to Teka at the time, her comments

 caused Jack to unravel emotionally.

        10.    Between July 8, 2021 and July 10, 2021, Jack sent Teka numerous text

 messages and direct messages through WhatsApp that were insulting, vulgar, vile and

 nasty. For example, after Teka went to bed on July 8, she received 26 messages from




                                            3
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 4 of 16 Pageid#: 4




 Jack, including pictures and videos of him chatting with women.          Jack sent Teka

 countless egregious and insulting text messages. In one message he stated, “I can’t wait

 for your daughters to get impregnated by a teenager”. Jack called Teka “third world

 trash”, a “C*nt”, “Dumb Bitch”, an “insect”. He told Teka that he could not wait to have

 two women over to his “Cville bedroom” for a “[t]hreesome”.           After sending the

 insulting messages, Jack would block Teka, so she could not respond. He then unblocked

 Teka, and sent further insulting and nasty text messages. In an attempt to address and

 mitigate the situation, Teka used three of her personal numbers to message Jack back, as

 he kept blocking and unblocking her numbers.

        11.     On Friday, July 9, 2021, Teka traveled to Ruckersville after work to see

 Jack, to try and make peace, and to retrieve her personal belongings, including a

 handmade Ethiopian blanket, camera stand, two sun hats, a food bag and containers and

 other personal property, located at his house. Teka got to Jack’s house around 4:00 p.m.,

 and rang the doorbell once. When she arrived at Jack’s home, Teka saw Jack erratically

 racing around in his house, which made her scared for her safety as Teka knew that Jack

 owned firearms. Jack refused to return Teka’s belongings. Teka left the area within

 minutes of arriving without incident of any kind.

        12.     On Saturday, July 10, 2021, Teka sent Jack a message via WhatsApp with

 attachments of a complaint from an Airbnb host and new information Teka had located

 about Jack’s fight with another Airbnb host and his loss of access to Airbnb due to his

 offensive text messages and behavior. The Airbnb host’s review of Jack frightened Teka:




                                             4
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 5 of 16 Pageid#: 5




 In her message, Teka told Jack that she would not be texting him again. She wished him

 well, and blocked his number from all of her accounts.

        13.    That night, Teka got an email from Jack that advised Teka to “cease and

 desist – stop texting me”. Teka had already blocked Jack. Teka did not reply.

        14.    About one-half hour later, Teka received an email from Jack addressed to

 Dr. Linda Wharton-Boyd – Communication Director, HBX. Prior to sending the email,

 Jack looked up the names of HBX leadership and sent the email to Dr. Boyd, asking her

 to pass the information to Mila Kofman, Executive Director of HBX. Jack clearly

 intended to interfere with Teka’s employment. His email was entirely premeditated.

 Jack copied Teka on the email:




                                            5
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 6 of 16 Pageid#: 6




        15.    Jack’s email was materially false. First, Teka did not “[h]arrass” Jack, as

 the subject matter headline stated or implied. Second, Teka did not send Jack any

 “harassing messages”. Third, Teka did not use her DC Government cell phone to send

 Jack any harassing or unpleasant messages. The only time she ever sent Jack a message

 (one text message) from her DC Government cell phone was on June 10, 2021, letting

 Jack know that her personal phone had crashed and she would not be able to text him at

 that moment. That kind of text message is allowed by Teka’s employer. Finally, Jack

 insinuated that Teka’s “behavior” was unacceptable for “an employee within your

 office”. Jack misrepresented that he had asked Teka “repeatedly to cease and desist”.

 His false statements were intended to imply that Teka was stalking him and to insinuate

 that Teka was not fit to work for HBX.

        16.    Teka responded to her employer apologizing for Jack’s email and asking

 her employer to disregard as this was a personal matter. Teka reassured her employer

 that the information was false and that she would deal with the matter in court and

 directly with Jack. Jack was copied in Teka’s email response.


                                            6
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 7 of 16 Pageid#: 7




        17.     On Sunday, July 11, 2021, Teka and her children boarded a plane for

 Ethiopia to see Teka’s mother, family and friends whom she had not seen in years.

 Jack’s email to Dr. Boyd troubled Teka all night. At 7:20 a.m., she emailed Dr. Boyd to

 inform Dr. Boyd about some “minor” details concerning her relationship and

 communications with Jack that Teka thought might be helpful in her absence.

        18.     On July 11, 2021, after seeing Teka’s response and knowing that Teka was

 on a flight to Ethiopia, Jack sent another email to Teka’s employer with more false

 accusations and this time screenshots of private communications between Teka and Jack.

 Jack’s email was intended to portray Teka in a false light:




 Jack’s July 11 email falsely stated or implied Teka had travelled to Virginia during work

 hours on July 9, 2021, that she had trespassed on Jack’s property, and that she had

 engaged in “unhinged” behavior while there. Jack further falsely claimed that Teka’s

 actions put him in “fear for not only my safety but for my daughter’s safety.” Jack never

 reported Teka’s behavior to law enforcement or anyone else because he did not fear for

 his safety. Additionally, Jack’s daughter, Joce, does not live even with him and was not

 at the house when Teka was there on July 9, 2021. Jack fabricated the false statements.


                                              7
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 8 of 16 Pageid#: 8




        19.     Significantly, attached to Jack’s July 11, 2021 email to Teka’s employer

 were screenshots of private communications Teka had had with Jack.1 Jack knew that

 Teka was a very private and conservative person. He knew that Teka did not have any

 work colleagues as friends on Facebook or any other social media and that Teka liked to

 keep her relationships with co-workers very professional. Jack knew the reason Teka

 used a pseudonym on Facebook, rather than her real name, was because Teka did not

 want her colleagues sending friend requests.       Jack intentionally exposed to Teka’s

 employer extracts of text messages that portrayed Teka in a false light. One private

 message stated, “I hate I spent too much on lingerie lol I’ll use them in the future haha”.

 The message further stated, “Do you know those girls from porn sites the pictures I saw

 don’t look like they’ll understand and match your complex behavior and needs. Yeah

 they look smart baby. One is 24. You like ‘3rd world, trash’ haha. Go for it. And who

 takes pictures of themselves FaceTiming with prostitutes”. Another private message

 reads. “Next time she visited I put a mattress cover”. The screenshots were very personal

 and embarrassing to Teka. They were never intended to be publicized to anyone. The

 excerpts portrayed Teka as someone she is not. The text about “lingerie” and pictures

 from “porn sites” referred to pictures and video that Jack had sent Teka, where Jack was

 chatting with women on dating/porn sites. By only disclosing a screenshot of the text

 message communication, Jack intended to cause Teka’s employer to think that Teka

 frequented these sites looking at pictures of “women”, and that she advocated prostitution


        1
                One of the screenshots included messages Jack had sent to Teka after
 Teka had blocked Jack. The fake messages exposed Teka’s personal (Google) telephone
 numbers. The messages read, “I will report you”, “Please stop stalking me and harassing
 me”, and “This is the 3rd or 4th account that you have created to harass me”. The
 messages were wholly fabricated by Jack to make it appear to HBX that Teka was
 stalking and harassing Jack.


                                             8
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 9 of 16 Pageid#: 9




 (“Go for it”). The email and screenshots published to Teka’s employer made Teka look

 like she has no boundaries, that she lacks good judgment, that she is sexually

 promiscuous, morally and ethically compromised, and mentally unstable.

        20.     When Teka saw Jack’s email on July 10, 2021, she was shocked and

 dismayed. She knew that she would not have the opportunity to go to the office and

 discuss the matter with her employer, as she was getting ready to get on an airplane for

 Ethiopia the next day. She was anxious and fearful about how Jack’s email would be

 received by her employer. On the flight, Teka saw Jack’s second email to HBX. She

 was completely shocked by the fact that very personal and very private text messages

 were being exposed to HBX. She cried uncontrollably on the plane. This put her

 children under a lot of stress. Since the fight with Jack started on July 8, 2021 due to the

 fact that Teka’s children did not like some of his racial and inappropriate political

 comments, Teka’s children felt bad thinking they had caused the fight. Teka did not see

 her family in Ethiopia for a couple of days after she arrived because of the turmoil caused

 by Jack’s emails to HBX. Teka felt so much shame, stress and anxiety that she did not

 want to see family and friends in Ethiopia. She lost sleep. Her anxiety level increased

 each day to the point that she contacted a psychiatrist at Kaiser to discuss her situation

 and talk about anxiety medication. She had to take daily medication throughout her stay

 in Ethiopia. To this day, she wakes up with panic attacks in the middle of the night. She

 has nightmares about being “canceled”, losing her job and not being able to pay the bills

 and raise her kids. Teka’s vacation and the quality of time that she spent with her

 children and family suffered greatly. She waited to see her family for 3 years, spent

 $4,000 on tickets, $1,500 on accommodations, and $2,000 on other expenses. All this




                                              9
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 10 of 16 Pageid#: 10




  went to waste because of the mental anguish Jack’s actions caused. Teka remains

  humiliated and very embarrassed. She does not know how to face her employer and her

  leadership after her privacy was exposed. Teka is a very traditional and very private

  person. She fears that her leadership at HBX will no longer trust that she can be a good

  example of a leader moving forward; that they will see Teka through a different lens; that

  they have a different opinion of her; and that they will not want to associate with Teka. It

  is still unclear whether Jack’s actions have affected Teka’s employment and if there will

  be any investigations and what will come out of it. This causes added emotional distress

  while Teka is at home recovering from COVID. Dr. Boyd reached out to Teka by

  telephone upon Teka’s return to the United States. Though she has been understanding,

  Dr. Boyd has encouraged Teka a few times to talk to HR. The fact that Dr. Boyd knows

  Teka’s private affairs is embarrassing and humiliating enough, but her suggestion to talk

  to HR is causing Teka another stress, since she does not want to talk to anyone at all

  about these private matters. Perhaps most important, Teka is intimidated and ashamed

  around her children because of Jack’s actions. She feels like she has not lived up to her

  own advice about choosing and associating with the right people, taking one’s time and

  not rushing into relationships.

                 COUNT I – FALSE LIGHT INVASION OF PRIVACY

         21.     Teka restates paragraphs 1 through 20 of this Complaint, and incorporates

  them herein by reference.

         22.     By publishing the emails and screenshots to HBX, Jack generated

  substantial publicity about the false statements of or concerning Teka. Jack falsely

  ascribed to Teka actions she never engaged in and statements that she never made –




                                              10
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 11 of 16 Pageid#: 11




  conduct and statements that portrayed Teka as being unstable, untrustworthy, immoral

  and lacking in good judgment. Jack placed Teka in a false light that would be offensive

  to any reasonable person.

          23.     Jack had knowledge of or acted in reckless disregard as to the falsity of the

  publicized matter and the false light in which Teka would be placed by the false

  statements.

          24.     Jack’s actions constitute a false light invasion of Teka’s privacy under the

  common law of Maryland and/or the District of Columbia.

          25.     As a direct result of Jack’s false light invasion of privacy, Teka suffered

  presumed damages and actual damages, including, but not limited to, insult, pain,

  embarrassment, humiliation, anxiety, mental suffering, injury to her reputation,

  diminished future earning capacity and other special damages, costs, and out-of-pocket

  expenses, in the sum of $2,000,000 or such greater amount as is determined by the Jury.

  As a result of Jack’s willful, wanton, and malicious conduct in placing Teka in a false

  light, Teka is entitled to punitive damages in the sum of $350,000, or the maximum

  amount allowed by applicable law.

                      COUNT II – INTRUSION UPON SECLUSION

          26.     Teka restates paragraphs 1 through 25 of this Complaint, and incorporates

  them herein by reference.

          27.     Jack intentionally intruded upon the seclusion of Teka and her private

  affairs or concerns, and disclosed private and confidential personal information, without

  consent, to third-parties.




                                               11
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 12 of 16 Pageid#: 12




         28.    Under the circumstances, disclosure of Teka’s confidential information is

  and would be offensive to any reasonable person.

         29.    As a direct result of Jack’s intrusion upon seclusion and public disclosure

  of private facts, Teka suffered presumed damages and actual damages, including, but not

  limited to, insult, pain, embarrassment, humiliation, anxiety, mental suffering, injury to

  her reputation, diminished future earning capacity and other special damages, costs, and

  out-of-pocket expenses, in the sum of $2,000,000 or such greater amount as is determined

  by the Jury. As a result of Jack’s willful, wanton, and malicious conduct in disclosing

  private facts, Teka is entitled to punitive damages in the sum of $350,000, or the

  maximum amount allowed by applicable law.

                              COUNT III – DEFAMATION

         30.    Teka restates paragraphs 1 through 29 of this Complaint, and incorporates

  them herein by reference.

         31.    Jack made and published to HBX false factual statements of and

  concerning Teka that conveyed a defamatory meaning. These statements are detailed

  verbatim above. Jack’s false and defamatory statements were published and republished

  without privilege, justification or legal excuse of any kind. The false and defamatory

  statements were not published in good faith or through misinformation or mistake. Jack

  published the words intentionally to harm Teka’s business and reputation.

         32.    Jack’s statements were materially false.

         33.     Jack’s false statements constitute defamation. The statements held Teka

  up to public ridicule, scorn, contempt and humiliation, and imputed to her an unfitness to

  perform the duties of an office or employment for profit, or the want of integrity in the




                                             12
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 13 of 16 Pageid#: 13




  discharge of the duties of such office or employment. Jack’s false statements also

  prejudiced Teka in her profession and business.

         34.     Jack directed the false and defamatory statements at Teka with the specific

  intent to harm Teka’s reputation.       Jack acted negligently in publishing the false

  statements. He lacked reasonable grounds for any belief in the truth of his statements.

  Jack’s false statements caused Teka to suffer and incur both presumed and actual

  damages, including insult, pain, embarrassment, humiliation, mental suffering, harm to

  name and reputation, and other actual damages.

         35.     Jack made the false statements with actual or constructive knowledge that

  they were false or with reckless disregard for whether they were false. He acted with

  actual malice and reckless disregard for the truth for the following reasons:

                 a.      He manufactured the false statements out of whole cloth and

  published the emails to HBX knowing the statements were false out of a clear desire to

  hurt Teka. Jack exhibited an extreme bias, ill-will and a desire to hurt Teka through the

  publication of the scandalous statements. Jack acted in bad faith upon a total absence of

  evidence. He could not have had an honest belief in the truth of his statements and

  insinuations about Teka.

                 b.      Jack repeated, reiterated and excessively republished the false and

  defamatory statements out of a desire to injure Teka and destroy her reputation.

         36.     As a direct result of Jack’s defamation, Teka suffered presumed damages

  and actual damages, including, but not limited to, insult, pain, embarrassment,

  humiliation, anxiety, mental suffering, injury to her reputation, diminished future earning

  capacity and other special damages, costs, and out-of-pocket expenses, in the sum of




                                              13
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 14 of 16 Pageid#: 14




  $2,000,000 or such greater amount as is determined by the Jury. As a result of Jack’s

  willful, wanton, and malicious conduct, Teka is entitled to punitive damages in the sum

  of $350,000, or the maximum amount allowed by applicable law.

                           COUNT IV – INSULTING WORDS

         37.     Teka restates paragraphs 1 through 36 of this Complaint, and incorporates

  them herein by reference.

         38.     Jack’s insulting words, in the context and under the circumstances in

  which they were published, written and used, tend to violence and breach of the peace.

  Like any reasonable person, Teka was humiliated, disgusted, angered and provoked to

  violence by the insulting words.

         39.     Jack’s false, libelous and slanderous words are fighting words, which are

  actionable under § 8.01-45 of the Code.

         40.     As a direct result of Jack’s insulting words, Teka suffered presumed

  damages and actual damages, including, but not limited to, insult, pain, embarrassment,

  humiliation, anxiety, mental suffering, injury to her reputation, diminished future earning

  capacity and other special damages, costs, and out-of-pocket expenses, in the sum of

  $2,000,000 or such greater amount as is determined by the Jury. As a result of Jack’s

  willful, wanton, and malicious conduct, Teka is entitled to punitive damages in the sum

  of $350,000, or the maximum amount allowed by applicable law.

                               COUNT IV – CONVERSION

         41.     Teka restates paragraphs 1 through 40 of this Complaint, and incorporates

  them herein by reference.




                                              14
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 15 of 16 Pageid#: 15




          42.      At all times relevant to this action, Teka had a clear, definite, undisputed

  and obvious property right of possession in and to her personal property identified above,

  to which she was entitled to immediate possession.

          43.      Jack wrongfully exercised and assumed authority over Teka’s tangible

  personal property, depriving Teka of possession. Jack wrongfully exerted dominion over

  property in which Teka has an interest in denial of and inconsistent with Teka’s rights

  and interests.

          44.      Jack’s actions constitute the tort of conversion.

          45.      Jack knowingly and willfully converted Teka’s property, and has acted

  under circumstances amounting to a willful and wanton disregard of Teka’s rights and

  interests.

          46.      As a direct result of Jack’s conversion, Teka suffered damage and incurred

  loss, including, but not limited to, loss of property, actual damages, attorney’s fees, court

  costs, and other out-of-pocket expenses and damages in the sum of $25,000.00 or such

  greater amount as is determined by the Jury.



          Teka alleges the foregoing based upon personal knowledge, public statements of

  others, and records in her possession.           Teka believes that substantial additional

  evidentiary support, which is in the exclusive possession of Jack and his agents and other

  third-parties, will exist for the allegations and claims set forth above after a reasonable

  opportunity for discovery.

          Teka reserves her right to amend this Complaint upon discovery of additional

  instances of Jack’s wrongdoing.




                                                15
Case 3:21-cv-00030-NKM Document 1 Filed 08/16/21 Page 16 of 16 Pageid#: 16




                    CONCLUSION AND REQUEST FOR RELIEF

         WHEREFORE, Plaintiff, Selamawit Teka, respectfully requests the Court to enter

  Judgment against Defendant, Jonathan Jack, as follows:

         A.     Compensatory damages in the amount of $2,000,000.00 or such greater

  amount as is determined by the Jury;

         B.     Punitive damages in the amount of $350,000.00 or the maximum amount

  allowed by law;

         C.     Prejudgment interest from July 10, 2021 until the date Judgment is entered

  at the maximum rate allowed by law;

         D.     Postjudgment interest at the maximum rate allowed by law;

         E.     Costs and such other relief as is just and proper.


                           TRIAL BY JURY IS DEMANDED


  DATED:        August 16, 2021



                               SELAMAWIT TEKA



                               By:       /s/ Steven S. Biss
                                         Steven S. Biss, Esquire
                                         (Virginia State Bar No. 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:     (804) 501-8272
                                         Facsimile:     (202) 318-4098
                                         Email: stevenbiss@earthlink.net

                                         Counsel for the Plaintiff


                                               16
